DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-20 have been presented and pending in the application.  The examiner also notes that the presented claims have been amended from the restricted/non-elected claims of the parent application serial no. 16/258,171.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4;
In line 6, the phrase “sampled using different sampling rates” lacks proper and clear antecedent basis.
In line 7, the phrase “processing frame durations” lacks proper and clear antecedent basis.
In line 10, the phrase “data samples to the bus interface” lacks proper and clear antecedent basis.
In line 12, the phrase “processed data samples from the bus interface” lacks proper and clear antecedent basis.
In line 16, the phrase “allocated memory region utilized by the system” lacks proper and clear antecedent basis; in addition, the phrase/sentence appears to be incomplete, since the sentences has no ending period.
In lines 1-16, as best understood by the examiner due to the numerous unclarities discussed, the recited claimed invention further lacks to clearly define the relationships between the “first”, “second’, “third” (e.g., they all can be equal or random values); therefore, the clear metes and bounds of the recited claimed invention is unclear from the context of the recited claimed invention.

In claim 13;
In line 6, the phrase “data samples sampled using different sampling rate” lacks proper and clear antecedent basis.
In line 11, the phrase/sentence appears to be incomplete, since the sentences has no ending period.
In lines 1-11, as best understood by the examiner due to the numerous unclarities discussed, the recited claimed invention further lacks to clearly define the relationships between the “first”, “second’, “third” (e.g., they all can be equal or random values); therefore, the clear metes and bounds of the recited claimed invention is unclear from the context of the recited claimed invention.
In claim 20, due to the similarity between the claim 1 and the claim 20, the unclarities of the claim 20 are similarly applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0034301 A1).
The examiner relies on the entire teachings of the Anderson reference for the following rejection; and the applicant should carefully consider the entire teachings of the Anderson reference.   More specifically, the examiner advises the applicant to carefully consider numerous amounts of different packet types with different sizes (i.e. packets of figures 4, 7-40, 60-94 & 70 with accompanying descriptions) that are communicated between a HOST & a CLIENT of figures 3, 6 & 55 using MDDI protocol using different communication rates.
As best understood by the examiner, due to the numerous unclarities and broadness of the claimed recitations, the Anderson reference teaches functionally equivalent system & method of the recited claimed invention, when the examiner applies a Broadest Reasonable Interpretation, as follows:
 
Claims 4-7 & 10-20		[teachings of the Anderson reference]
4. (New) An apparatus, comprising: 
				[figure 3]
first interfaces to communicate at first data widths 
				[figure 6, (504)]
via first interconnects for operative coupling with 
				[figure 6, (506) coupling to (502)]
data samples sources;
				[figure 3, (202) and/or (204)]
second interfaces to communicate at second data widths 
				[figure 6, (504) communicate at (506)]
via second interconnects for operative coupling with 
				[figure 6, (506) coupling from (502)]
data sinks;
[figure 3, (202) and/or (204)]
a buffer interface to communicate with a system 
[figures 3, 6, 55, & 88 where the frame buffers and many other types of buffers can be interfaced between (4204) and (4202)]
to process data samples sampled using different sampling rates according to processing frame durations, 
[figures 3, 6, 55, & 88 where numerous rates and sizes of data are exchanged/sampled between (202 and 204)/(4202 and 4204)] 
the buffer interface comprising an uplink channel handler; wherein the uplink channel handler to receive data samples from the first interfaces at first data widths and provide the data samples to the bus interface at third data widths
[figures 3, 6, 55, & 88 where numerous rates and sizes of data are exchanged/sampled between (202 and 204)/(4202 and 4204)] 
and a downlink channel handler; and wherein the downlink channel handler to receive processed data samples from the bus interface at third data widths and provide the processed data samples to the second interfaces at second data widths; 
[figures 3, 6, 55, & 88 where numerous rates and sizes of data are exchanged/sampled between (202 and 204)/(4202 and 4204)] 
and a bus interface to communicate at a third data width via a third interconnect for operative coupling with allocated memory region utilized by the system to process data samples,  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713]
5. (New) The apparatus of claim 4, wherein the buffer interface is to change a bit width of bits utilized to represent data samples to a predetermined bit width.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

6. (New) The apparatus of claim 5, wherein the buffer interface is to change an arrangement exhibited by bits having changed bit width to fit the third data width.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

7. (New) The apparatus of claim 4, wherein the buffer interface is to change an arrangement of bits utilized to represent processed data samples to fit a second data width.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

10. (New) The apparatus of claim 4, wherein a processing frame duration at least partially corresponds to a target sampling rate of data samples and a target quantity of data samples.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

11. (New) The apparatus of claim 10, wherein the target quantity of data samples and the target sampling rate of data samples are associated with a parameter of a data processing algorithm.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

12. (New) The apparatus of claim 11, wherein a parameter specifies a processing frame duration utilized by the data processing algorithm.  
[figure 55, (5502 and/or 5508) interfaces with may further be connected to other elements not shown as a dedicated USB interface, memory elements, or other components residing outside the link controller with which they interact, including, but not limited to, the data source, and video control chips, for view display devices, see also par. 713; moreover, many functions/processing of data relating to different sizes & rates of packets/data of figures 4, 7-40, 60-94 & 70 with accompanying descriptions]

13. (New) A method, comprising: receiving data samples from data sample sources via a first interface for communicating at first data widths; providing data samples to a processing system via a buffer interface and further via a bus interface for communicating with allocated regions of memory utilized by the processing system at a third data width, the processing system to process data samples sampled using different sampling rates according to processing frame durations; receiving processed data from the processing system via the bus interface for communicating at the third data width; and providing the processed data to data sinks via a second interface for communicating at second data widths.  
				[The above teachings of the claim 4 are similarly applied]

14. (New) The method of claim 13, comprising: changing a bit width of bits utilized to represent data samples to a predetermined bit width.  
				[The above teachings of the claim 5 are similarly applied]

15. (New) The method of claim 13, comprising changing an arrangement of bits having changed bit width to fit the third data width.  
[The above teachings of the claim 6 are similarly applied]

16. (New) The method of claim 13, comprising an arrangement of bits utilized to represent the processed data to fit the second data width.  
[The above teachings of the claim 7 are similarly applied]

17. (New) The method of claim 13, wherein a processing frame duration at least partially corresponds to a target sampling rate of data samples and a target quantity of data samples. 
				 [The above teachings of the claim 10 are similarly applied]

18. (New) The method of claim 17, wherein the target quantity of data samples and the target sampling rate of data samples are associated with a parameter of a data processing algorithm.  
[The above teachings of the claim 11 are similarly applied]

19. (New) The method of claim 18, wherein the parameter specifying a processing frame duration utilized by the data processing algorithm.  
				[The above teachings of the claim 12 are similarly applied]

20. (New) A system, comprising: a system to process data samples sampled using different sampling rates according to processing frame durations; first interfaces to communicate at first data widths via first interconnects for operative coupling with data samples sources; second interfaces to communicate at second data widths via second interconnects for operative coupling with data sinks; a buffer interface to communicate with the system to process data samples, the buffer interface comprising an uplink channel handler and a downlink channel handler, wherein the uplink channel handler to receive data samples from the first interfaces at first data widths and provide the data samples to the bus interface at third data widths, and wherein the downlink channel handler to receive processed data samples from the bus interface at third data widths and provide the processed data samples to the second interfaces at second data widths; and a bus interface to communicate at a third data width via a third interconnect for operative coupling with allocated memory region utilized by the system to process data samples.   
				[The above teachings of the claim 4 are similarly applied]	

The examiner notes that the Anderson reference does not expressly discloses or utilizes the identical data types (i.e., sizes/widths/rates) being communicated in the claimed apparatus for providing functions of communications; however, having or using functionally equivalent data types that are not exactly identical size or shape to the claimed invention would have been obvious to one having ordinary skill in the art.  This is because, in the art of data communication systems/methods, it is well-known in the art to have varieties of different functionally equivalent known systems that systematically have (i.e., system dependent) and use system dependent types of data for providing communications.  In other words, for the purpose of providing communications, one having ordinary skill in the art can easily utilize different data types with system dependent sizes/widths/rates from the functionally equivalent teachings of the Anderson reference.  Therefore, it would have been obvious before the effective filing date of the present invention to one having ordinary skill in the art to come up with the recited claimed invention from the teachings of the Anderson reference for the reasons sated above, when the examiner applies the Broadest Reasonable Interpretation.

Allowable Subject Matter
Claims 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181